In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00175-CR



           ODIS CLINT FARRAR, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 1323218




      Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Odis Clint Farrar pled guilty to the offense of burglary. Pursuant to a plea agreement,

Farrar was sentenced to five years’ imprisonment and was ordered to pay a $1,000.00 fine.

However, his sentence was suspended, and he was placed on community supervision for five years.

After Farrar admitted to using methamphetamine and marihuana, the State filed a motion to revoke

his community supervision. Farrar pled true to the State’s allegations, and the trial court revoked

his community supervision and imposed the suspended sentence. The trial court also ordered

Farrar to pay attorney fees for his court-appointed attorney’s representation during the revocation

proceedings.

       On appeal, Farrar argues that the trial court erred in failing to admonish him as to the range

of punishment he would face if his community supervision were revoked. Farrar also argues that

the trial court “abused its discretion by not ordering [him] to undergo some form of rehabilitation

or treatment for substance abuse.” We find that Farrar’s first point of error is meritless and that

his second point is inadequately briefed. However, we find that the trial court erred in assessing

attorney fees because (1) Farrar is indigent, and (2) there is no evidence that he had the ability to

pay the attorney fees.    Accordingly, we modify the trial court’s judgment by deleting the

assessment of revocation-related attorney fees against Farrar and affirm the trial court’s judgment,

as modified.

I.     Farrar Was Properly Admonished As to the Range of Punishment

       Farrar argues that the trial court erred in failing to admonish him as to the range of

punishment he would face if he pled true to the State’s allegations. Yet, the record contains written

plea admonishments on the State’s revocation motion, which warned Farrar that he would face a


                                                 2
maximum punishment of five years’ imprisonment and imposition of a fine of up to $10,000.00 if

he pled true to the State’s allegations. Farrar acknowledged and signed these admonishments. We

overrule Farrar’s first point of error as meritless.1

II.     Farrar’s Second Point of Error is Inadequately Briefed

        In a conclusory manner, Farrar argues that the trial court abused its discretion in failing to

require him to undergo some form of substance abuse treatment. Farrar has not cited to any case

that supports his conclusory argument. Farrar’s brief was required to contain appropriate citations

to authority supporting his point of error. Wyatt v. State, 23 S.W.3d 18, 23 n.5 (Tex. Crim. App.

2000) (citing TEX. R. APP. P. 38.1). Since it did not, we find the brief inadequate. An inadequate

brief presents nothing for our review. Id. We overrule Farrar’s second point of error.

III.    Modification of the Judgment

        This Court has the power to correct and modify the judgment of the trial court for accuracy

when the necessary data and information are part of the record. See TEX. R. APP. P. 43.2(b); Bigley

v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529 (Tex.

App.—Dallas 1991, pet. ref’d). “The authority of an appellate court to reform incorrect judgments

is not dependent upon the request of any party, nor does it turn on the question of whether a party

has or has not objected in the trial court.” Asberry, 813 S.W.2d at 529–30.

        Under Article 26.05(g) of the Texas Code of Criminal Procedure, a trial court has the

authority to order the reimbursement of court-appointed attorney fees only if “the judge determines

that a defendant has financial resources that enable the defendant to offset in part or in whole the


1
 Further, Farrar fails to cite any authority to support the proposition that a trial court is required to admonish a
defendant on the range of punishment in a revocation proceeding. See Harris v. State, 505 S.W.2d 576, 578 (Tex.
Crim. App. 1974); Lanum v. State, 952 S.W.2d 36, 39 (Tex. App.—San Antonio 1997, no pet.).
                                                         3
costs of the legal services provided . . . including any expenses and costs.” TEX. CODE CRIM. PROC.

ANN. art. 26.05(g) (West Supp. 2015). “[T]he defendant’s financial resources and ability to pay

are explicit critical elements in the trial court’s determination of the propriety of ordering

reimbursement of costs and fees” of legal services provided. Armstrong v. State, 340 S.W.3d 759,

765–66 (Tex. Crim. App. 2011) (quoting Mayer v. State, 309 S.W.3d 552, 556 (Tex. Crim. App.

2010)).

          Since there is no finding that Farrar is able to pay attorney fees, assessing them was

erroneous. See Cates v. State, 402 S.W.3d 250, 252 (Tex. Crim. App. 2013); see also Mayer v.

State, 309 S.W.3d 552, 556 (Tex. Crim. App. 2010); Martin v. State, 405 S.W.3d 944, 946–47

(Tex. App.—Texarkana 2013, no pet.). Consequently, we delete the assessment of attorney fees

incurred by Farrar during the revocation proceedings.

IV.       Conclusion

          We modify the trial court’s judgment by deleting the assessment of revocation-related

attorney fees against Farrar. We affirm the trial court’s judgment, as modified.




                                             Ralph K. Burgess
                                             Justice

Date Submitted:         March 29, 2016
Date Decided:           June 24, 2016

Do Not Publish




                                                4